ACCEPTED
                                                                                              03-15-00008-CV
                                                                                                      6283400
                                                                                   THIRD COURT OF APPEALS
                                                                                              AUSTIN, TEXAS
                                                                                         7/29/2015 7:03:55 PM
                                                                                            JEFFREY D. KYLE
                                                                                                       CLERK


                                No. 03-15-00008-CV
                                                                   FILED IN
PAUL D. SIMMONS,                            )   IN THE COURT OF  APPEALS
                                                             3rd COURT      FOR
                                                                       OF APPEALS
    Appellant                               )                       AUSTIN, TEXAS
                                            )                    7/29/2015 7:03:55 PM
v.                                          )   THE THIRD          JEFFREY D. KYLE
                                                              DISTRICT
                                                                         Clerk
                                            )
TERESA A. SIMMONS,                          )
    Appellee                                )   OF TEXAS

                      MOTION FOR LEAVE TO WITHDRAW
                       AND SUBSTITUTION OF COUNSEL

TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW KIRK HAWKINS, Attorney for Appellee, and files this Motion

For Leave to Withdraw and Substitution of Counsel, and as grounds therefore would

show the Court the following:

                                        I   Parties

        Appellant is Paul D. Simmons. Appellee is Teresa A. Simmons.

                                   II Nature of Motion

     The nature and purpose of this motion is to replace trial counsel for Appellee

with appellate counsel for Appellee.

                        III Motion for Leave and for Substitution

        Appellee, who resides at 18155 Nicks Drive, Spring Hill, Florida 34610,

telephone number 405-812-3567, no longer desires the services of KIRK HAWKINS,

trial counsel, and respectfully requests that the Court grant leave to allow this attorney
to withdraw and to substitute as appellate counsel GARRETT C. HIGLEY, Law Office

of Garrett C. Higley, PLLC, 508 W. 12th Street, Austin, Texas 78701, (512) 514-1940,

Fax    No.      (512)   391-0028,     State   Bar     Number      24046074,      email

garrett@higleyfamilylaw.com, and ROBERT B. LUTHER, Law Offices ofRobert B.

Luther, P.C., 1800 Rio Grande, Austin, Texas 78701, (512) 477-2323, Fax No. (512)

4 78-1824, State Bar Number 12704000, email rbluther@luthlaw.com, as attorneys of

record in this cause for Appellee.

                                IV. Service Upon Party

      Appellee has received a copy of this Motion to Withdraw and Substitution of

Counsel by delivering same to Appellee by certified mail and first -class mail, postage

prepaid, to the address stated in paragraph Ill above.

      WHEREFORE, PREMISES CONSIDERED, the undersigned attorney prays

this Honorable Court release him as attorney of record for Appellee, and that the

Court place GARRETT C. HIGLEY and ROBERT B. LUTHER as attorneys of record

for Appellee.




                                        KI    HAWKINS
                                        P.O. BOX 3645
                                        SAN ANGELO, TEXAS 76
                                        325-65 8-5 5 85
                                        STATE BAR NO. 09250400
                                        E-Mail: kirkhawkinslaw@gmail.com
                        CERTIFICATE OF CONFERENCE

       I hereby certify that on the 28th day of July, 2015, Mr. Hawkins communicated
by email with a representative for Melvin Gray, Attorney for Appellant, who stated
that Mr. Gray had no objection to this Motion for Leave to Withdraw and Substitution
of Counsel, and I also communicated with the office of Attorney for Appellant, who
stated that there was no objection to the motion or a subsequent request for extension,
if necessary.




       I hereby certify that a true and correct copy of the above and foregoing has been
delivered this 2~ 1~ day of July, 2015, to the following, by first class mail and by
certified mail, return receipt requested, and to Appellee:

     · Mr. Melvin Gray
       Attorney at Law
       206 West College
       San Angelo, Texas 76903